Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 15, 1997, convicting him of sodomy in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court erred in permitting the child victim to give unsworn testimony is unpreserved for appellate review (see, People v Allen, 172 AD2d 542, 544). In any event, the court did not improvidently exercise its discretion in admitting the unsworn testimony since the record supports the conclusion that although the witness could not understand the meaning of the oath due to his mental condition, he knew the difference between truth and falsehood (see, People v Bohn, 155 AD2d 679).
Moreover, the unsworn testimony of the child victim was sufficiently corroborated by the expert testimony of the physician who examined the victim after the incident and the DNA analysis which linked the defendant to the crime (see, People v Groff, 71 NY2d 101).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.